Cook, J.,
delivered the opinion of the court.
This case is unlike the case of Fidelity Mutual Life Insurance Co. v. Miazza, 93 Miss. 422, 48 South. 1017. In the Miazza case the applicant for insurance informed the company of his illness and confinement in a sanitarium at Memphis, and the court merely held in that ease that the ease would not be reversed, because the applicant for insurance did not give to the company the details of his illness; the court saying: “We only hold that where there has been a disclosure of this kind, setting out in general terms the nature of the malady, it becomes peculiarly a question of fact for the jury as to whether the applicant has sufficiently gone into' details of his illness. ”
Counsel for appellant complain that the trial court, in its instructions to the jury, linited the inquiry to whether appellant had signed the application for insurance. Under the facts of this case, the sole question involved in the case, it seems to us, was whether or not the defendant had actually signed the application. This ■ is not a case where the applicant claims to have signed the application under a misapprehension or ignorance of what he was doing, as appellant in this case says that he did not sign the application at all. There can be no doubt that the misstatements were material to the risk, and, if the appellant signed the application for insurance, it follows that the verdict of the jury was correct.

Affirmed.